Title: To John Adams from James Lloyd, 15 February 1815
From: Lloyd, James
To: Adams, John


				
					
					Boston feby 15. 1815.
				
				J. Lloyd has the honor to acknowledge the receipt of the letter of Mr Adams, numbered two, under date of the 6th. curt.——The justification of the missions to France noticed in that letter Mr Lloyd has not read, but will Shortly advert to them with equal readiness and partiality.——In a “field of controversy” with Mr Adams, it was not, nor is it now his design to enter—when putting on the armour of a Combatant, his object was, by performing an act of justice to volunteer his services as a friend, and not as an opponent,—if in this wish he has failed, it can, and ought alone to be imputed to the mal-adroitness, but not to the disposition or intention of the Auxiliary.——Mr Lloyd with much satisfaction offers his congratulations to Mr Adams on the pleasing and unexpected news of the day.—He does this with the greater alacrity from the conviction, that no conditions of Peace, inconsistent with the interests, or the honor of the Nation would have been accepted by the American Commissioners—among whom He has no doubt Mr J. Q. Adams has had a distinguished influence, and He avails of this opportunity to remark, that, of the conduct of that Gentleman while at St. Petersburg, both as it respects his standing at the Imperial Court, and his attention to his Countryman, He has heard but one sentiment expressed, that of unqualified respect and Approbation.——Mr Lloyd intends at a less inclement season of the year, having the honor personally to pay His respects at Quincy—when Mrs Breck & Mrs Lloyd will also wait on Mrs Adams, of whom they repeatedly make mention in terms of the most respectful remembrance, and regret that a nearer vicinage does not exist between them, in order that they might be enabled to avail more frequently of the pleasure of her society.—Mr Lloyd offers to Mr Adams, the sentiments of his high and respectful consideration.—
				
					
				
				
			